Citation Nr: 1027165	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Raynaud's Syndrome.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1987 to June 1988 
and again from September 1989 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that proceeding has been associated with the 
claims file.  

The issue on appeal is addressed in the REMAND portion of the 
decision below and is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

After a thorough review of the claims file, the Board finds that 
a remand of the Veteran's service connection claim is necessary 
to ensure full compliance with VA's duty to assist under the 
Veterans Claims Assistance Act (VCAA).  

Specifically, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  An 
examination is required when there is (1) evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Here, the Board acknowledges that service treatment records are 
negative for complaints of, treatment for, or findings of 
Raynaud's Syndrome.  Significantly, however, the United States 
Court of Appeals for Veterans Claims (Court) has held that a 
veteran, as a layperson, is competent to report symptoms that 
he/she experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007).

In this regard, the Board further acknowledges that, at the May 
2010 hearing, the Veteran testified that she had begun to 
experience tingling and numbness of her hands after being exposed 
to cold temperatures during basic training in Fort Dix, New 
Jersey.  In addition, she testified that these symptoms continued 
through her tour of active duty and after service discharge.  
Indeed, post-service medical records reflect a current diagnosis 
of Raynaud's Syndrome.  

Importantly, however, the Veteran has not been provided a VA 
examination in connection with this claim.  In light of this 
fact, as well as the evidentiary posture as discussed herein, the 
Board concludes that an examination is warranted pursuant to VA's 
duty to assist.  See McLendon, 20 Vet. App. 79.  

Additionally, ongoing pertinent VA medical records should be 
obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of records of any 
Raynaud's Syndrome treatment that the 
Veteran may have received at the VA 
Medical Center in Houston, Texas since 
January 2007.  Associate all such 
available records with the claims 
folder.  

2.	Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent, and etiology of her Raynaud's 
Syndrome.  The claims folder must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated studies or 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not (i.e., a 50 percent probability 
or greater) that the Veteran's 
Raynaud's Syndrome had its clinical 
onset in service or is otherwise 
related to active duty.  Complete 
rationale should be given for all 
opinions expressed.  

3.	Then, readjudicate the claim for 
service connection for Raynaud's 
Syndrome.  If the decision remains 
adverse to the Veteran, she and her 
representative should be provided with 
a supplemental statement of the case 
and given an appropriate period of time 
to respond.  

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655 (2009).  She has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  


______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

